Citation Nr: 1808407	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-07 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to a right knee disorder. 

2.  Entitlement to service connection for sciatica, right lower extremity, to include as secondary to the back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction rests with the RO in Newark, New Jersey.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

As explained below, the Veteran's claim of entitlement to service connection for sciatica, right lower extremity, has been expanded in scope to include secondary service connection.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a back disorder and right lower extremity sciatica.  He asserts that his back disorder and right lower extremity sciatica are related to his in-service motor vehicle accident.  

The Veteran underwent a VA back examination in April 2012.  The examiner diagnosed degenerative joint disease and opined that it was less likely than not incurred in or otherwise related to service.  The examiner reasoned that there was no documentation of any back issues following the motor vehicle accident and there has been no documentation of any treatment for his back except lately.  The Board finds this etiology opinion to be inadequate for two reasons.  Barr v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  First, in reviewing the Veteran's service treatment records, the Board finds that the April 2012 examiner's fact finding to be inaccurate.  In March 1983, following the motor vehicle accident, the Veteran complained of back pain.  Accordingly, the April 2012 etiological opinion was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that medical opinions based on inaccurate factual premise have no probative value).  Second, the Board cannot reject a claim of service connection based on a lack of continuity of treatment.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) ("regulations require a continuity of symptomatology, not continuity of treatment").  The Board notes that the Veteran complained of frequent back pain on his original claim for compensation in February 1984.  See February 1984 VA Form 21-52 Veterans Application for Compensation or Pension.  Thus, a new examination is warranted. 

The Veteran asserts that his right leg pain is related to his in-service motor vehicle accident or in the alternative he contends that his right leg pain is caused or aggravated by his back disorder.  See January 2012 written statement.  Based on the Veteran's written statements, the Board finds that it is appropriate to expand the scope of the Veteran's right leg claim to include entitlement to service connection on a secondary basis.  Further, the Board notes that the Veteran is not service-connected for a back disability, a claim for this disability is on appeal and as noted above is being remanded for further development.  

In May 2012, he underwent a VA peripheral nerves examination to determine the nature and etiology of his condition.  The examiner found no diagnosis of a right lower extremity peripheral nerve disorder.  However, a February 2017 VA treatment record includes a diagnosis of right leg pain associated with lumbar radiculitis and stenosis.  As such, a remand is required to afford the Veteran a new examination to determine whether the Veteran's lumbar radiculitis and stenosis is related to his active service, or is caused by or aggravated by his back disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 414 (2013).  

In support of his claims, in August 2014, the Veteran submitted a positive private medical opinion from Dr. C.M, indicating that the impact of the in-service motor vehicle accident caused known and unknown trauma to the Veteran's musculoskeletal system which resulted in degenerative changes to his lumbar spine due to the close proximity of the spine to the known injured right hip, foot, ankle, and knee.  The Board finds this opinion to be inadequate to establish causal nexus in this case as it is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Dr. C.M. further opined that the Veteran's right lower extremity radiculopathy and sciatica are caused by the back disorder, but provided no rationale for that conclusion.  On remand, the VA examiner should address the August 2014 private opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Northpoint VA medical center (VAMC) in New York from 2014 through the present.  Also obtain any outstanding VA records from other VAMC facilities, East Orange, Coatesville, and Lebanon since June 2017.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back and right lower extremity disabilities.  The entire claims folder must be reviewed in conjunction with the examination. The examiner is asked to address the following:

a) For each diagnosed disability to include degenerative joint disease, radiculitis and stenosis, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in, or is otherwise related to, the Veteran's active service, to include the March 1983 motor vehicle accident?  

b) For degenerative joint disease of the lumbar spine is it at least as likely as not that this condition manifested within a year of service discharge?

c) If it is determined that a current back disability is related to service, then the examiner should also opine as to whether it at least as likely as not that the Veteran's lumbar radiculitis and stenosis is proximately caused or aggravated (worsened) by such back disability.

The examiner should note that this question requires two opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the right lower extremity disability prior to its aggravation by the back disability.

A complete rationale must be provided for all opinions expressed.  The rationale should reflect consideration of the pertinent evidence of record, to include the Veteran's lay statements as well as the August 2014 private opinion of Dr. C.M., the three separate in-service back complaints that occurred in January 1980, September 1980, and March 1983, and the Veteran's post-service complaint of frequent back pain in February 1984.  See February 1984 VA Form 21-52 Veterans Application for Compensation or Pension.

3.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




